Title: To George Washington from John Hancock, 1 August 1777
From: Hancock, John
To: Washington, George



Sir
Philada 1 August 1777. 7 OClock P.M.

An Express having this moment Arriv’d from Cape May with a Letter, Copy of which I have the honour to Inclose you, by which it appears that the Fleet which was suppos’d to be destin’d for the Delaware had stood off & Steer’d to the Eastward. I thought proper to Transmit this

Intelligence to you by Express, & will not detain him further than to Assure you that I am with the utmost respect, Sir Your most Obedt hum. set

John Hancock Presidt

